DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Terminal Disclaimer
	The Terminal Disclaimer filed on 02/08/2021 has been accepted. 

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, does not teach or suggest:  A medical device for treating a bifurcation or trifurcation aneurysm, in a patient, occurring at a first artery, the first artery and a second artery joining to a third artery, the medical device including: an expandable latticework frame having first and second struts that each define a radially outermost edge, a radially innermost edge, a circumferential struts width, and a wall thickness between the radially outermost and innermost edges; and a porous membrane that extends around and between the first and second struts, the porous membrane having a web portion that, between the first and second struts, extends only within a central region being (i) bounded radially between the radially outermost edges and the radially innermost edges of the first and second struts and (ii) bounded circumferentially between the first and second struts, the web portion defining a web thickness that is less than the wall thickness of the first or second struts, wherein the porous membrane includes a first layer attached to an outer surface of the expandable latticework frame, an intermediate layer attached to the first layer, and a second layer covering the first layer and the intermediate layer, and wherein the intermediate layer includes at least two circumferential strips separated from each other. *This claim is made allowable by the filing of a Terminal Disclaimer*


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON-DENNIS NEILKEN STEWART whose telephone number is (571)270-3080.  The examiner can normally be reached on 9am-6pm Mon-Th / alt Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.